Citation Nr: 1611717	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  15-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine with subjective left lower extremity radiculopathy.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   

In the September 2012 rating decision, the RO continued a 40 percent rating for the Veteran's service-connected lumbar spine degenerative disc disease with subjective left radiculopathy.  In February 2013, the Veteran submitted additional evidence and requested reconsideration of the September 2012 rating decision.  The Board finds that the February 2013 request for reconsideration is reasonably construed as a notice of disagreement (NOD) with the September 2012 decision.  Accordingly, the Board finds that the September 2012 rating decision did not become final because new and material evidence was received within one year of issuance of the rating decision.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Therefore, the claim on appeal stems from the September 2012 decision.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is required to obtain a fully adequate VA examination.  The Veteran was last afforded a VA examination in September 2012, which was over three years ago.  Additionally, the Board finds that a VA examination is necessary to reconcile conflicting medial evidence and to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  

The September 2012 VA examiner indicated that the Veteran did not have intervertebral disc syndrome (IVDS).  However, a January 2013 private medical report documented positive testing for IVDS. Additionally, neither of the examiners commented on the existence or frequency of any incapacitating episodes.   

In addition, the Veteran has complained of radicular pain in his left lower extremity.  The September 2012 VA examiner reported that reflex, sensory, and straight leg raising test results were normal and concluded that the Veteran did not have radicular pain or symptoms due to radiculopathy.  He also indicated that there were no other neurologic abnormalities or findings.  However, the examiner did not address the prior evidence of record showing diagnoses of lumbar radiculopathy.  Notably, it appears that the Veteran's claims file was not available for review during the examination.  Moreover, a January 2013 private medical evaluation noted diminished sensation of the L4, L5, and S1 dermatomes, positive straight leg raising tests bilaterally, and a diagnosis of sciatic neuritis.  Therefore, clarification is required to determine whether the Veteran has radiculopathy of the lower extremities or other neurologic abnormalities related to his service-connected lumbar spine disability.  

Moreover, the January 2013 private medical evaluation suggests that the Veteran has a more limited range of motion than what was reported in the September 2012 VA examination report.  However, the physician noted that range of motion was tested using dual inclinometers, whereas under regulations require the use of goniometer.  See 38 C.F.R. § 4.46 (2015).  Additionally, the normal ranges of motion identified by the physician differed from those defined by VA regulations.  For example, the physician noted that normal forward flexion of the lumbar spine was zero to 60 degrees; however, for VA purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Based on the foregoing, the Board finds that a VA examination is necessary to assess the current severity and manifestations of the Veteran's service-connected lumbar spine disability.  See 38 C.F.R. § 3.327 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board further notes that the most recent medical records associated with the claims file are dated in November 2013.  Therefore, on remand, the AOJ should obtain any relevant, outstanding VA or private medical records.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any pertinent and outstanding VA medical records, to include any records dated since 2013.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative joint disease of the lumbar spine with subjective left radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the September 2012 VA examination report and the January 2013 private medical evaluation.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  

The examiner should further state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability, to include any lumbosacral radiculopathy and/or sciatica.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

